﻿1.	 It is my pleasure to address, in the name of Egypt, this solemn gathering of heads of State and representatives of nations in this Hall, which is the forum for peace, justice and right and the symbol of the consensus of the international community on the noble objectives and lofty principles guiding relations between States and peoples.
2.	I congratulate the people and Government of Saint Christopher and Nevis on attaining national independence and their admission to membership in the United Nations, and on behalf of the people and Government of the Arab Republic of Egypt I wish them prosperity and progress.
3.	I also wish to extend to you, Sir, and to your friendly country, Panama, my congratulations on your election to the presidency of the General Assembly during this important session, which witnesses an active move by the international community to face up to political and economic issues endangering international security and prosperity both now and in the future.
4.	In the present circumstances, it is of the utmost significance to underline the necessity of strengthening the United Nations and consolidating its role in maintaining international peace and security, of enhancing its effectiveness and capability in contributing to the peaceful settlement of international disputes, and of urging all States to abide by the rule of law in their policies and dealings.
5.	In his report on the work of the Organization in 1982,' the Secretary-General stated:
"I believe therefore that an important first step would be a conscious recommitment by Governments to the Charter.
"Certainly we have strayed far from the Charter in recent years. Governments that believe they can win an international objective by force are often quite ready to do so, and domestic opinion not infrequently applauds such a course. The Security Council, the primary organ of the United Nations for the maintenance of international peace and security, all too often finds itself unable to take decisive action to resolve international conflicts and its resolutions are increasingly defied or ignored by those that feel themselves strong enough to do so. Too frequently the Council seems powerless to generate the support and influence to ensure that its decisions are respected, even when these are taken unanimously. Thus the process of peaceful settlement of disputes prescribed in the Charter is often brushed aside."
6.	Egypt considers that the international situation requires a serious pause and a dynamic approach that transcends the traditional outlook which has bridled our movements since the Second World War. An objective reassessment of the contemporary international system and a search for an optimum remedy of its deficiencies are strongly warranted by the prevailing circumstances. The early convening of a special session to consider this issue in all its aspects would be timely and appropriate.
7.	In our view, the issue is not the performance or the effectiveness of the Organization or its principal organs. The issue is basically and primarily related to the overall international situation, the role of the great Powers, their special responsibilities, the policies they pursue and the interests they represent.
8.	The issue involves certain countries' international behaviour and disregard for the purposes and principles of the Charter of the United Nations, their deviation from the rule of law and their tendency to resort to the use of force to attain political and economic gains, thus undermining the basis of the post-World-War international system.
9.	Highest on our agenda is the elimination of the threat of nuclear war, a subject which should be accorded the greatest attention. Such a war could annihilate human civilization and achievements since the dawn of history; there would be no victors or vanquished; mankind would forfeit its past, present and future. We should therefore redouble our efforts to prevent such a thing from happening, wherever we are geographically situated and whatever are our political or ideological persuasions. It is also incumbent upon both super-Powers, in particular, to exert further efforts successfully to conclude the nuclear disarmament talks at Geneva, notwithstanding the increasing bilateral tensions caused by other issues. The destiny of us all is in the balance.
10.	My country was among the very first of those that were particularly conscious of the necessity of nuclear disarmament. Our deep awareness of this fact took shape both in our long-standing support for the principles of nuclear non-proliferation and in our accession to the Treaty on the Non-Proliferation of Nuclear Weapons, as well as in the devotion of our efforts to peaceful uses of nuclear energy in furtherance of the objectives of economic development. A case in point is that the call for the establishment of a nuclear-weapon-free zone in the Middle East was an Egyptian initiative.
11.	The issue of general and complete disarmament cannot be ignored. The spiralling production of conventional weapons and their use constitute a serious threat to the security of many medium-sized and small countries and an onerous burden upon their economies. It suffices to point out here that the world expenditure on armaments in 1982 exceeded $650 billion—which equals the revenue of 2 billion people living in the 50 poorest countries on our planet. Any effort to achieve complete and general disarmament should stem from an appreciation of the interrelationship between disarmament, international security and development.
12.	This session of the General Assembly is taking place in the midst of a highly acute international economic crisis reminiscent of the great depression suffered by the world during the thirties, which led to lower world production, deteriorating terms of trade, an imbalance in the international monetary system, higher rates of unemployment and a disequilibrium in the relationships between developed and industrialized countries on the one hand and developing countries on the other. The economies of some of the least developed countries suffered from negative development rates of growth that fell far short of the most basic subsistence needs of their populations.
13.	It has become clear that the debt problem of the developing countries is one of the major problems confronting us, as these debts have risen to more than $700 billion, with an annual average of debt-servicing surpassing $120 billion, as a result of the reduction in the prices of raw materials produced by those countries totalling 30 per cent during the past two years, as well as the feverish increase in interest rates and the prices of finished products. Consequently, negative repercussions will adversely affect social and economic development efforts in the developing countries.
14.	On the other hand, we should be fully aware of the necessity of introducing structural changes in the existing international monetary, financing and trading systems in view of their inability to cope with the problems now plaguing the world economy even though they functioned actively for a quarter of a century after the Second World War.
15.	Allow me to present here a general outline which could contribute to strengthening our ability to deal with such problems.
16.	First, the United Nations, which since its inception has assumed a major responsibility in the establishment of economic co-operation among States, could still play a pivotal role in remedying the present international crisis, a role which would transcend its role in resolving political disputes. Therefore, we pinned great hopes on the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983. We expressed those hopes in the document issued at the Buenos Aires meeting of the Group of 77.2 Unfortunately, the outcome did not live up to expectations in the three major areas of raw materials and trade, commodities and services, and monetary and financial issues. Prompted by those considerations, we welcomed the initiative of Mrs. Indira Gandhi, Prime Minister of India an Chairman of the Movement of Non-Aligned Countries, to hold a number of meetings with heads of State and Government under the auspices of the United Nations during the present session. This would generate new momentum in the North-South dialogue and in the preparations for launching global negotiations in accordance with the approach agreed upon at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983.
17.	Secondly, the point of departure in resolving these economic problems should be an acknowledgement of the close interdependence between the developing and the developed countries. We are all in the same boat, producer and consumer, debtor and creditor, rich and poor. Any contradiction in our economic interests is of secondary, transient importance. Unless efforts are pooled and geared to confront such a crisis, all of us will suffer from its dire consequences and its destructive effects. For the era in which we live is one of interdependence. No country, no matter how strong or rich, can afford to live in isolation from the condition under which others suffer. Consequently, the North-South dialogue should be conducted in a spirit of co-operation and solidarity, not in a spirit of discord and contradiction. Our approach should be an objective one, based on a global view and unaffected by parochial or selfish attitudes adopted solely to extract the maximum advantage at the expense of others. Such concepts are outmoded, given the realities of our age.
18.	Thirdly, the developing countries can set an example by devising an integrated approach to co-operation amongst themselves, which would in itself be a complementary step towards North-South co-operation. Egypt, which in July 1962 was host to the first conference of developing countries to consider issues of common interest, is profoundly convinced of the necessity for cooperation among countries of the South and is ready to initiate further steps in that direction. In this respect, representatives might have followed the process of integration between Sudan and Egypt, which opens new realms in the development efforts of two countries joined together by close cultural bonds, common economic interests and deep mutual sentiments.
19.	Fourthly, the situation is of such urgency that generalized recommendations or loose slogans would be wasteful. We have wasted too much time on generalities and good intentions. We should now move on to committing ourselves to specific steps which would guide our future actions. Allow me to propose the following steps as a beginning: first, developed countries should attain the goals and objectives of the International Development Strategy for the Third United Nations Development Decade by allocating 0.7 per cent of their gross national product for development aid, to be raised to 1 per cent by 1990; next, there should be an increase in the resources of IMF through raising quotas and facilitating access by developing countries to its credit facilities, improving credit terms and exploring new methods to distribute special drawing rights in support of the development process; then there should be an increase in the resources of the World Bank and an expansion of its programmes of credit to developing countries; and lastly, we should adopt a collective approach to solve the debt problem of the developing countries in order to forestall paralysis of the inter-governmental and private financial institutions, which would lead to the disintegration of the world economy, thus disappointing the aspirations of the peoples of the third world for better times.
20.	Situated in the heart of the Arab world in the north-eastern part of Africa, thus providing a link with Asia, and lying on the southern shores of the Mediterranean, which links Africa and Europe, Egypt duly recognizes the importance of issues of security and peace in all those regions.
21.	Egypt's concern has been manifested in its various initiatives aimed at establishing a just and comprehensive peace in the Middle East, the denuclearization of Africa and the establishment of a nuclear-weapon-free zone in the Middle East, as well as in its support for the Declaration of the Indian Ocean as a Zone of Peace. Egypt has worked tirelessly for closer co-operation and interaction among the peoples of the Mediterranean.
22.	The key to peace in the Middle East lies in reaching a just settlement of the Palestinian problem based on recognition of the right of the Palestinian people to self- determination and on enabling that people to establish their national entity on their soil, as well as on the recognition of Israel's right to exist, and on agreement on security guarantees for both parties, leading to a new era of relations between Israel and all its neighbours. This should lead to the elimination of war and destruction, paving the way to friendliness and harmony instead of rancour and hatred. Resources would be released for industry and agriculture instead of being used for stockpiling deadly weapons and imperilling the lives of whole generations in an area that was once the cradle of civilization, refined culture and peace.
23.	Most regrettably, Israeli practices in the occupied Arab territories are in total contradiction with the goal of peace and reconciliation. Such practices can yield only a crop of hatred and fresh impediments to the course of peace, destroying whatever hope is left in the hearts of millions. The first of these practices is the Israeli policy of establishing settlements in the West Bank, Gaza and the Golan Heights, a policy that is assuming new dimensions daily in defiance of the resolutions adopted by the United Nations and in contravention of the rules of international law and international treaties, including the Regulations annexed to the Hague Convention of 19073 and the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949/ as well as the commitment undertaken by Israel on the very day that the framework for peace in the Middle East was signed.
24.	In such conditions, we should all think together about new ways and means of confronting this perilous policy, which threatens to undermine the very foundations of peace and make any Arab-Israeli coexistence impossible. It is quite evident that coexistence cannot be reconciled with a policy of territorial annexation and violation of rights. We are all urged to explore new measures with regard to this illegal policy, having established that it contravenes the rules of law and is totally inadmissible. A policy based on illegality remains illegitimate; a policy of fait accompli cannot legitimize itself in the eyes of the international community at the end of the twentieth century.
25.	Representatives have no doubt followed the recent repressive Israeli actions in the occupied Arab territories: the expulsion of elected mayors and local administration officials and the stifling of peaceful expressions of views and grievances. These practices are added to the existing accumulation, destroying opportunities for genuine peace based on mutual acceptance and good faith.
26.	Allow me to address an appeal from this rostrum to the Israeli people to respond to the challenge of peace, to reject concepts of expansion and territorial annexation and to give concrete expression to its desire for coexistence with the Palestinian people. A golden opportunity exists for Israel to achieve true peace, transforming its borders with the Arabs into areas of attraction, interaction and fruitful exchanges. These borders should no longer be marked by trenches, barbed wire and barricades. We are all called upon to work for a historic reconciliation. We cannot proceed towards the future saddled with the antiquated notions and residues of the past. It is impermissible for any party to try to impose peace because such a peace would be no more than an armed truce, an invitation to revenge and a source of future bloodshed, violence and hostility.
27.	We have all witnessed in agony and sorrow the painful and bloody events in Lebanon, the obliteration of the traditional character of the country, the murder of its citizens and the destruction of their property. The country's national unity and territorial integrity have been compromised and its social peace undermined, while it has become a vulnerable target of foreign intervention, plots and dissension. It is the obligation of all of us to stand by the Lebanese people in its efforts to change this painful reality and its determination to play a constructive role in the region.
28.	The point of departure in confronting the situation and preventing further deterioration is total Israeli withdrawal from Lebanon. Such withdrawal should not be contingent upon factors beyond the control of Lebanon. Israel's obligation to withdraw stems from the illegality of invasion and the provisions of Security Council resolution 509 (1982), as well as from Israel's commitment to pursue comprehensive peace with all its neighbours who are willing to live in peace and refrain from the use of force in settling disputes.
29.	The Arab Republic of Egypt, while welcoming the cease-fire agreement reached in Lebanon, calls upon all parties to respect the sovereignty of Lebanon and its legitimate authority. It also calls for national reconciliation among all the factions in Lebanon. We are determined that all forms of foreign intervention should be terminated and that all plans to partition Lebanon and turn it into spheres of influence and control must be rejected. An independent and unified Lebanon would be a force for peace, stability and progress and a viable model for creative coexistence based on unity in diversity. Therefore, the safeguarding of Lebanon is a moral imperative for all of us.
30.	The international community, which members of this Assembly represent, is called upon to exert concerted efforts to put an end to the Iran-Iraq war, which is an aimless and meaningless war. Its continuance spells the death of thousands more citizens in both countries, which are bound together by spiritual and cultural ties, and further dissipation of the resources which should be diverted to their reconstruction and development. Furthermore, its continuance means more tension and more instability for the strategic Gulf area and provides a pretext for more foreign intervention and ambitions.
31.	We are not asked to take sides, but we should adopt a clear and unequivocal stand: the war must be stopped and peace must be established. The situation warrants no more indifference, no more waiting for events to unfold until the two warring parties have been exhausted. All of us have a direct interest in seeing to it that the fighting stops and reconstruction begins.
32.	In our view, Iraq honoured its legal and moral obligations when it withdrew from all Iranian territory, declared its willingness to end the war forthwith, accepted the border agreement of 1975 and welcomed negotiations to settle disputes. What remains is for Iran to respond to that constructive position and for the international community to determine its position in the light of those facts. Only then will the war mongers realize that they are gaining nothing by continuing the war and that their position is becoming weaker and more self-destructive. This war obviously benefits no one.
33.	As the African peoples are engaged in a heroic struggle to rid themselves of the residues of colonialism, as they prepare to take off towards a future of wider horizons through the absorption of modem science and technology and the modernization of their production methods, as they strive to overcome the scourge of drought, malnutrition, economic imbalance caused by the deteriorating terms of trade and the rising prices of imports, we find precious parts of the continent subject to flagrant violations of human rights at the hands of a minority racist regime, a regime which monopolizes power and wealth leaving the majority—the rightful sovereign owners of the land—subjected to ugly repression. Meanwhile, the Pretoria regime continues its aggression against the struggling peoples of southern Africa. That regime persists in its illegal occupation of Namibia, plundering its resources and launching aggression against the front-line States because of their support for our African brothers in the south.
34.	It is with much regret that we note that successive resolutions of the Security Council have not made any dent in the conduct of the minority regime, which continues to usurp power by means of force. That situation is truly intolerable; it reflects contempt for the international community and the flouting of its laws and standards. It furthermore diminishes the prestige and standing of the United Nations. Therefore, we must all step up our efforts against those aggressive practices. Our responsibility does not end with the adoption of resolutions and appeals. We should ensure the implementation of the resolutions adopted in order to safeguard the people's rights to freedom, justice and dignity.
35.	Another issue that should command our attention is the situation arising from the foreign intervention in Chad, with its repercussions on the peace, security and stability of the area, the killing of innocent civilians, the revival of the outmoded concepts of spheres of influence and the use of the fact accompli and attempts at partition and fragmentation. The situation poses a grave threat to the interests of the African peoples. It violates their consensus on safeguarding their sovereignty and territorial integrity. We pledge our support to the efforts of the Organization of African Unity to put an end to foreign intervention in Chad and to enable its people to direct their energies to the challenge of reform and reconstruction.
36.	By the same token, we cannot afford to overlook the existing problems in Asia and Latin America, particularly the question of the peaceful unification of Korea, the situation in Kampuchea, the withdrawal of foreign forces from Afghanistan, the dispute over the Falkland Islands and the escalating tension in Central America. We cannot afford the luxury of standing aloof from those events. Those events affect us; we suffer from their consequences regardless of the geographic distances separating us.
37.	We stand today at the crossroads. The choice is obvious: either we enjoy a comprehensive peace based on justice under which all nations and peoples could live, or we suffer from chaos, denial of rights and lawlessness.
38.	The only course open to us is to double our efforts so that we can nurture the tree of freedom, hoist the banners of peace and build for progress.
39.	We have to proceed together on the path of equity and virtue. There is no real conflict of interest between nations of the North and those of the South or between East and West. The only contradiction is between life and death, between existence and extinction and between war and peace.
 

